Citation Nr: 0113694	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Timeliness of appeal.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in February 1999 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The veteran's representative has requested that a 
communication by the veteran to the RO in February 1999 be 
accepted as a new claim for non-service connected pension 
benefits.  That matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. On January 22, 1996, the RO notified the veteran of 
determinations made by a rating decision of January 1996.

2. After receipt of the veteran's notice of disagreement with 
the rating decision of January 1996, the RO furnished him 
with a statement of the case in May 1996.

3. The veteran filed a substantive appeal in February 1999.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal from a 
rating decision of January 1996.  38 U.S.C.A. § 7105 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.200, 20.302 (2000). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The 
veteran has not identified any evidence pertinent to his 
current appeal to be obtained and considered by VA.  The 
Board, therefore, finds that the RO complied with the 
requirements of the VCAA, and the Board will proceed to 
decide the current appeal.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A). 

An appeal from an agency of original jurisdiction to the 
Board consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a) (West 1991 & Supp. 2000); 38 C.F.R. § 20.200 
(2000).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. 
§ 7105(b)(1),(d)(3) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.302(b) (2000).

In the instant case, the record reveals that a rating 
decision in January 1996 took the following actions: denied 
the veteran's claims of entitlement to service connection for 
tinnitus in the left ear and post-traumatic stress disorder; 
found that new and 

material evidence had not been submitted to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and a back disorder; and denied entitlement to non-service 
connected pension benefits.  Notification of the rating 
decision by the RO was sent by the RO to the veteran at his 
address of record on January 22, 1996.   
In May 1996, the veteran filed a notice of disagreement and a 
statement of the case was issued to him by the RO.  The 
veteran did not file a substantive appeal by January 22, 
1997, one year from the mailing to him by the RO of the 
notification of the determinations made by the rating 
decision of January 1996.  On February 5, 1999, the veteran 
filed VA Form 9, Appeal to the Board of Veterans' Appeals, 
which was his substantive appeal of the determinations made 
by the rating decision of January 1996.

The Board finds that the veteran's substantive appeal, which 
was filed over 2 years after the time within which a timely 
substantive appeal could have been filed, was not timely 
filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The 
veteran has stated that: he lives with his mother; she 
received the mail on the day that the statement of the case 
was delivered to him and did not call to his attention that 
the statement of the case had been delivered; and, 
eventually, he noticed that he had mail from the RO when he 
saw it laying on an end table in the living room.  While it 
is unfortunate that the veteran's mother did not hand him the 
envelope from the RO delivered to the veteran's residence by 
the Postal Service, that does not change the fact that he did 
not file a timely substantive appeal from the rating decision 
of January 1996.  The statute and regulations applicable to 
this matter do not contain an exception which would allow the 
Board to find the veteran's substantive appeal of February 
1999 to have been timely filed, and the Board concludes that 
his substantive appeal was not timely filed.




ORDER

A substantive appeal to the Board of Veterans' Appeals of a 
rating decision in January 1996 not having been timely filed, 
the current appeal is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

